Citation Nr: 0937501	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from November 1967 to July 
1970, including 21 months in Vietnam.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that assigned a 10 percent 
evaluation for the appellant's skin disability.  The 
appellant subsequently moved to North Carolina and therefore 
the RO in Winston-Salem, North Carolina certified the case to 
the Board.

In October 2007, a Board hearing was held at the Winston-
Salem RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board subsequently 
remanded the case for additional development in January 2008.  
The case has now been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The evidence of record, including photographs, indicates 
that the appellant's service-connected dermatophytosis-
related skin lesions can cover approximately 20 percent of 
the entire body.

2.  The service-connected dermatophytosis-related skin 
lesions do not cover more than 40 percent of the entire body; 
the service-connected dermatophytosis-related skin lesions do 
not affect more than 40 percent of exposed areas.

3.  The service-connected dermatophytosis-related skin 
lesions have not required constant or near-constant systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs during any 12-month span in the appeal period.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the schedular 
criteria for an evaluation of 30 percent for the 
dermatophytosis disability have been approximated.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7806, 7813 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
March 2006, and February 2008.

Section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The appellant was 
provided with such notice in correspondence issued by VA in 
March 2003, May 2005, March 2006, and February 2008.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant prior to the issuance of the AOJ decision on 
appeal.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant might not satisfy all the requirements, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased evaluation for his skin disability from the 
information provided to him by VA.  In particular, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
March 2003 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  That letter and the May 2005, March 2006, and 
February 2008 letters informed the appellant of what sorts of 
evidence could substantiate his increased rating claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.

Furthermore, the December 2003 Statement of the Case (SOC) 
and the August 2009 Supplemental Statement of the Case (SSOC) 
provided the appellant with the text of the pertinent 
Diagnostic Codes.  The SOC and the various SSOCs provided an 
explanation of how the criteria of the Diagnostic Code were 
applied in his case.  In addition, the various VA letters 
informed the appellant he should submit medical evidence; 
that he could submit statements from individuals who knew 
about his disability; that he should inform the RO about 
treatment at VA and private facilities; that he could submit 
his own statement about his condition; and that he should 
submit all pertinent evidence in his possession.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant exemplifies the appellant's knowledge of what he 
had to demonstrate in order to establish an increased rating 
for his skin disability.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
three VA medical examinations.  Photographs of the affected 
areas have been associated with the claims file.  The 
appellant was able to present his testimony Travel Board 
hearing held at the RO.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

The appellant was afforded VA medical examinations in May 
2003, September 2006, and May 2008.  A medical opinion is 
adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The VA medical examinations were conducted by 
medical professionals who reviewed the appellant's medical 
records in conjunction with the examination.  The associated 
reports reflect review of the appellant's complaints.  The 
examinations included a description of the appellant's 
symptoms for his disability and demonstrated objective 
evaluations of the appellant.  The appellant's skin lesions 
were objectively recorded by the use of photographs.

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant was originally granted service connected for 
dermatophytosis in a rating decision issued in July 1970.  
Dermatophytosis is addressed in Diagnostic Code 7813 which 
directs that this skin condition be rated as disfigurement of 
the head, face, or neck, scars under Diagnostic Code 7800, or 
as dermatitis under Diagnostic Code 7806 - depending upon the 
predominant disability.  38 U.S.C.A. § 4.118, Diagnostic Code 
7813.

The appellant maintains that he is entitled to an increased 
evaluation for his service-connected skin disability.  He 
testified at his October 2007 Travel Board hearing at the RO 
that his skin disability affected his groin, inner thighs, 
knees, ankles, feet and toenails.  He also said that he had 
flare-ups of his skin condition that also affected his face, 
back and hands, and that he had to use several creams and 
ointments.  The appellant further testified that he would 
experience flare-ups of his disability two to three times per 
week and that the condition never went away from the lower 
half of his body.  The appellant reported that the service-
connected rash appeared on 25 to 35 percent of his body.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Effective October 23, 2008, the VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the skin, so that it would more clearly 
reflect VA's policies concerning the evaluation of scars.  
Specifically, the amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, in this case, these 
Diagnostic Codes are not for application as the appellant's 
disability does not include scars and his disability has been 
rated as eczema which is specifically addressed under 
Diagnostic Code 7806 which was not affected by the recent 
changes.  See 73 FR 54708 (September 23, 2008).

The appellant underwent a VA skin examination in May 2003; 
the appellant complained of a rash in the areas of his feet 
and groin.  He stated that he had not lost any time from work 
due to the rash.  On physical examination, both of the 
appellant's feet had discolored nails, and there was a marked 
amount of erythema and scaling on the soles of his feet.  
There was a well demarcated rash in the appellant's groin 
area.  The examiner rendered a diagnosis of dermatophytosis.  

Review of the appellant's private treatment records reveals 
that he has been in receipt of treatment for his skin 
disability from the time of his February 2003 claim to the 
present.  An August 2004 note indicates that the appellant 
complained of a recurrent fungal infection involving his 
toes, feet and groin; he also reported occasional fungal 
infection of his face.  On physical examination, there was 
evidence of chronic inflammation in the groin and toes.  
Onychomycosis was present.  A diagnosis of tinea cruris was 
rendered by the private physician who examined the appellant.  
In the first three months of 2006, the appellant was 
diagnosed with both tinea pedis with onychomycosis and tinea 
cruris by a private dermatologist.

The appellant underwent another VA skin examination in 
September 2006; he complained of constant itching and 
crusting involving his head face, feet, knees and legs.  He 
reported the use of topical medication only.  On physical 
examination, tinea corpora was present, as was tinea pedis.  
The examiner stated that both feet and both sides of the 
groin were affected.  The examiner estimated that zero 
percent of exposed area was affected.  The examiner also 
estimated that the skin lesion coverage relative to the whole 
body was five percent.  The examiner stated that the skin 
lesions were not associated with any systemic disease and 
rendered a diagnosis of dermatophytosis.

The appellant underwent another VA skin examination in May 
2008; the examiner reviewed the claims file.  The appellant 
complained of outbreaks spreading across his body, including 
the lower legs, trunk and face.  He reported periodic use of 
oral prescriptions and topical medications.  The examiner 
noted that the appellant's treatment had never included 
corticosteroids or immunosuppressive drugs.  On physical 
examination, there were deformities of the toenails 
consistent with dermatophytosis.  The appellant's inguinal 
and anal areas were affected with blistering, as were his 
genitalia.  There were also small reddish areas on the 
appellant's hands, knees and elbows.  The examiner estimated 
the exposed body area affected to be less than five percent, 
while the total body area was estimated to be between five 
percent and 20 percent.  The examiner also stated that the 
exposed areas affected would increase to more than 5 percent, 
but less than 20 percent during flare-ups.  The total area 
affected during flare-ups was said to be between 20 percent 
and 40 percent.  It appears to be approximately 20 percent 
from the color photographs associated with that examination.  
The examiner noted that eczematous changes rather than 
dermatophytosis were the most likely cause of the elbow and 
knee conditions.  The examiner also noted that the 
dermatophytosis was the primary condition affecting the 
appellant's inability to wear business attire.

The RO has assigned a 10 percent evaluation for the 
appellant's eczema and tinea, abdomen, buttocks and upper 
legs, under Diagnostic Code 7806, eczema.  Under that 
Diagnostic Code, a 30 percent rating is warranted where there 
is 20 to 40 percent of the entire body affected or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent will be assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affect, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a twelve month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record establishes that the appellant 
has received treatment for his chronic skin disability on a 
near-continuous basis throughout the course of this appeal.  
The evidence indicates that the appellant never received 
systemic treatment or corticosteroids.  The treatment records 
reflect that the appellant has periods of worsened symptoms 
per year and he has reported that his lower body is 
constantly affected.  The appellant has also stated that 20 
to 35 percent of his body can be covered with a rash.  The 
Board notes that lay evidence is acceptable to prove the 
occurrence of symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient).  In addition, lay evidence 
presented by a veteran concerning his continuity of symptoms 
is credible regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Furthermore, there is VA medical examination evidence that 
the appellant's skin disability can cover more than 20 
percent and less than 40 percent of the total body area.  The 
Board therefore finds that the manifestations of the 
appellant's skin disability more closely approximate the 
symptomatology required for a 30 percent evaluation.  

Diagnostic Code 7806 provides that specific percentages of 
skin must be adversely affected by a veteran's claimed skin 
disability in order to qualify for a disability rating.  In 
order to be awarded the next higher evaluation of 60 percent, 
dermatitis or eczema with more than 40 percent of the entire 
body affected or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs during the past 12-month period must be demonstrated.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

In this case, the appellant has not received constant or 
near-constant treatment with any intermittent systemic 
therapy like corticosteroids or other immunosuppressive drugs 
at any time since 2003; he has basically been prescribed 
topical medication.  In addition, the medical evidence of 
record does not demonstrate that more than 40 percent of 
either the appellant's entire body or the exposed areas of 
the appellant's body have been affected by the skin 
disability.  In light of the foregoing, the criteria for the 
next higher rating of 60 percent have not been met on a 
schedular basis.  The Board finds, therefore, that the 
criteria for a 60 percent rating for the appellant's skin 
disability have not been met.

Notwithstanding the above discussion, a rating in excess of 
the 30 percent evaluation now assigned for the skin 
disability herein could be granted if it was demonstrated 
that the particular disability presented such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the service-connected 
dermatophytosis has presented such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his skin disorder; 
and his continuous symptoms, as well as his flare-ups, have 
been considered in the assignment of the 30 percent 
evaluation as his symptoms did not entirely match the 
criteria.  The appellant has not offered any objective 
evidence of any symptoms due to the skin disability that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

Neither the statements and testimony of appellant nor the 
evidence of record reasonably raise the question of whether 
the appellant is unemployable due to his skin disability.  
Therefore a claim for a total rating based on individual 
unemployability is not part and parcel of the increased skin 
disability rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the skin 
disability at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.


ORDER

A 30 percent disability evaluation for the appellant's 
dermatophytosis disability is granted, subject to the 
regulations governing payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


